DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Claims 1-16 and 18-37 are pending in the application.  Claims 11-16 and 18-37 stand withdrawn as directed to a non-elected invention.

Response to Arguments
	Applicant’s arguments filed 10/25/2022 have been fully considered and are not persuasive or addressed with the modified ground of rejection below.  Examiner disagrees that the recitation of a dump line requires that the permeate is dumped rather than directed to a point of use, as there is no recitation of the destination of such a dump line, other than that it is separate from the branch of permeate directed for blending.  Regardless, such distinction would have been obvious to one of ordinary skill in the art e.g. if there is no desired point of use, to maintain the proper mix.  See MPEP 2144.04 II.A; omission of an element (e.g. an implied point of use) is obvious if that element is not desired.  Even if the claim language is interpreted as specifically excluding recirculated fractions of the permeate, directing permeate to other streams would have been obvious in view of Ganzi and Saveliev.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 has been amended to require changing an amount of permeate on an RO dump line and an NF dump line, but previously states that control is effected via controlling an amount of RO permeate or NF permeate.  As such, it is not clear whether the system is intended to require both types of control are available and employed, or whether having control over only one would still satisfy the claim.  The limitations should be made consistent for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams (US PGPub 2012/0261340 A1) and Collins et al (US PGPub 2015/0300149 A1), in view of Weston et al (US PGPub 2014/0311980 A1), Ganzi et al (US PGPub 2013/0015135 A1), and Saveliev et al (US PGPub 2009/0194478 A1), with support from Willingham et al (US PGPub 2012/0125604 A1).
	With respect to claim 1, Williams teaches a process for producing injection water of controlled salinity for injection into oil bearing formations in an oil reservoir [Abs] through desalination using both reverse osmosis membrane and nanofiltration membranes.  The injection water is formed as a mix of RO permeate and NF permeate at a desired ratio to provide a TDS value within a desired range and provide a desired low sulfate content [Abs].  Given the broadest reasonable interpretation, these are interpreted as at least a first predetermined operating envelope for at least a first blended low-salinity injection water.  The injection water properties are controlled to reduce the risk of formation damage and other drawbacks e.g. souring of the reservoir, precipitation of salts, and the like [0029].  Williams recognizes that in general the optimal concentration for injection water will vary from formation to formation, and may depend on factors such as the presence of swelling clays [0003].  Williams is silent to production of at least two separate injection water blends to accommodate at least two formations with differing compositions.
	Collins teaches processes for determining operating modes for oil displacement systems e.g. through water injection by measuring data associated with characteristics of one or more formations in one or more reservoirs, employing a predictive model and, based on predicted results, determining a suitable operating mode and employing a system according to that [Abs].  The system may account for factors that increase the risk of formation damage, such as the clay content of the formation, to influence appropriate injection water properties e.g. TDS [0091].  Collins further teaches that the system may be applicable to reservoirs [Fig. 1] which may contain multiple wells within, and each reservoir may itself contain more than one rock formation with particular properties such as clay content [0044-0046].  Collins does not specifically teach blending permeates of membrane systems to provide tailored injection waters.
	See further Willingham, which teaches generally that formations may contain multiple subsurface regions and numerous geologic strata of different ages, textures, and compositions [0067] and suggests employing different waters i.e. modifying a produced water from a first region to employ in a second region [Abs].  As such, the concept that multiple regions with different properties may be present in a given reservoir would further have been obvious to one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art to modify Williams’ taught process of injection water production to provide at least two separate injection water blends because, as in Collins, reservoirs may contain therein multiple rock formations with different properties (including differing compositions e.g. clay contents) and both Williams and Collins teach or suggest optimizing the properties e.g. the TDS of the injection water to reduce formation damage based on factors such as clay content, such that provision of multiple injection waters each tailored to particular formation characteristics would have been obvious.
	Similarly, it would have been obvious to one of ordinary skill in the art to modify Collins’ taught process including measurement and prediction of injection behavior in reservoirs, including those with multiple formations, to thereafter apply the results of the prediction to produce multiple injection waters using suitable membrane permeate blends because, as in Williams, membrane permeate blends allow for control of properties such as TDS in injection water, and both Williams and Collins teach or suggest optimizing the properties e.g. the TDS of the injection water to reduce formation damage based on factors such as clay content, such that provision of multiple injection waters each tailored to particular formation characteristics would have been obvious.
	In either combination, the claimed invention would have been obvious to one of ordinary skill in the art.
Regarding the requirement that the injection includes adjusting amounts of NF and RO permeate in the blend in response to reduction in injectivity, Williams teaches that injection water quality may be monitored for feedback control [0033-0034] to allow for maintenance of quality through adjustment of the ratio of NF and RO permeate.  Given the broadest reasonable interpretation, this at minimum renders obvious adjustment based on reduced injectivity, because fluctuations in quality which might require adjustments to correct would result in reduced injectivity.  Examiner notes that Willingham similarly suggests feedback control to maintain injection water quality [0077].
	Additionally, if the claim language is intended to require that reduction in injectivity is an indication of properties of the formation, and not just changes in the stream, such indications would have been obvious to employ in a feedback control such as that implemented by Williams (and Willingham), because Williams already teaches that the injection stream is tailored to the properties of the formation e.g. clay content, and in view of Collins as discussed above it would be recognized that these properties may be measured for the sake of predicting performance.  As such, measuring the properties to detect changes and allow feedback control would have been obvious over the combination of Williams and Collins.
	Regarding the requirement that maintenance of the blend of injection water within the envelopes is effected by controlling an amount of RO permeate available for blending or NF permeate available for blending by changing an amount of RO permeate discharged in an RO permeate dump line, or NF permeate discharged in an NF permeate dump line.  Williams and Collins are silent to such a feature.
	However, Weston teaches methods for controlling the salinity of water for enhanced oil recovery by splitting a feed into two streams, one directed to an NF membrane and the other to an RO membrane, and blending the permeate streams [Abs].  The blending is providing by mixing an RO permeate stream (45) with a portion (33) of the NF permeate stream which is selected for a desired mixing ratio, while the remainder of the NF permeate (35) may be returned upstream, in what may be considered a dump line given the broadest reasonable interpretation [0022-0023].  See further Ganzi, which teaches water treatment designed to produce water of controlled quality e.g. for irrigation or the like [Abs] and teaches that embodiments may employ adjustable streams via e.g. a diverting valve to direct output of a treatment either to what may be considered a dump line (e.g. a point of use 514) or to a downstream treatment element [0092] and the system may alter components such as these based on e.g. demand for waters of various qualities or properties of the feed or the like [0109].
	As such, provision of a discharge line for excess permeate, thereby controlling the amount of permeate provided for blending, would have been obvious to apply to e.g. the NF or RO permeate streams taught by Williams, because as in Weston this may allow for direct control over the amount of water being blended, and as in Ganzi such proportioning features may usefully direct flow to one or another based on changing considerations e.g. demand at one location or another, or changes in feed properties or the like.
	Applicant amended to require that permeate dump lines are provided for both the NF permeate and the RO permeate, and both are used to control the blending.  While Weston teaches splitting permeate on the NF side, one of ordinary skill in the art would recognize that the principle would equally apply to the RO permeate for the same reason i.e. to provide a specific amount of permeate with desired properties for the blend.  See further Saveliev, which teaches RO systems [Abs] which include arrangements for splitting permeate [Fig. 10]; permeate can be directed to the RO membrane module for flushing [0080], or to a bleed line (145) for draining [0095], and even during normal operation the permeate can be split between a normal permeate outlet (100) and a blended outlet (135) where it is blended with feed, and the ratio of the two can be controlled based on e.g. TDS measurements [0075, 0079] which would properly represent changing an amount of RO permeate discharged via an RO permeate dump line to control an amount of RO permeate available for blending.  As such, directly controlling a split of permeate between a pure permeate (dump) line and a blend line would have been obvious for both the NF and RO modules in view of Weston, Ganzi, and Saveliev.
	With respect to claim 6, as above at least Collins teaches that reservoirs may contain multiple formations within which may have multiple compositions, such that production of a third injection water to act on a third formation would have been obvious to one of ordinary skill in the art.  See further Willingham, which suggests that reservoirs may contain many regions e.g. first regions, second regions, and further regions [0083].
	With respect to claim 9, at least Williams suggests a desired sulfate level of less than 
7.5 ppm i.e. less than about 7.5 mg/L [Abs].
	With respect to claim 10, as above at minimum both Collins and Williams suggest boundary values for parameters such as TDS may be critical with respect to formation damage and composition, e.g. in reference to clay content.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams and Collins et al in view of Weston et al and/or Ganzi et al with support from Willingham et al, or over the combination of Williams and Collins et al in view of Weston et al, Ganzi et al, and Saveliev et al, further in view of Henthorne (US PGPub 2013/0213892 A1) with support from Willingham et al.
Williams and Collins teach as above.  Williams teaches that the water for blending may be sources such as seawater or the like [0012] and Collins teaches similarly that seawater may be employed both for production of low-salinity injection water and for use in other parts of the process [0003-0004].  As such, the blend suggested by the combined process of Williams and Collins may be considered as comprising variable amounts of seawater.
Alternatively, if the claim language is intended to require that the blend includes seawater which has not been treated by e.g. NF or RO, then Henthorne teaches systems for treating water [Abs] including for injection water or the like [0006] and including membrane techniques [0015] and teaches that water produced by membrane systems as permeate may be blended with each other and with untreated seawater to obtain a blend with desirable properties [0053] i.e. to provide a very specific composition of mono- and divalent ions to obtain optimal performance.
It would have been obvious to one of ordinary skill in the art to provide variable amounts of seawater in the blend for the combined process of Williams and Collins because, as in Henthorne, this may allow for production of very specific blends with very specific contents of e.g. monovalent and divalent cations (e.g. including those that might otherwise be removed by either membrane device).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams and Collins et al in view of Weston et al, Ganzi et al, and Saveliev et al, further in view of El-Monier et al (A Study of Several Environmentall Friendly Clay Stabilizers, SPE 2011) with support from Willingham et al.
Williams and Collins teach as above, including tailoring low-salinity injection water blends to ensure formation stability e.g. to avoid clay swelling or the like.  They are silent to additives for fines stabilization.
However, El-Monier teaches that various stabilization additives are known for use in injection operations to stabilize clays e.g. to mitigate fines migration [Abs] and examines various chemistries for effectiveness.  It would have been obvious to one of ordinary skill in the art to modify the process taught by Williams and Collins to include further additives such as those examined by El-Monier to provide further stabilization and e.g. inhibit fines migration in the target formations.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams and Collins et al in view of Weston et al, Ganzi et al, and Saveliev et al, and in view of Willingham et al.
	Williams, Collins, and Willingham teach as above.  Willingham teaches embodiments in which the produced water, or salts separated therefrom, from a first injection region may be employed to at least partially form the injection water of a different region [0081-0082] i.e. in a staged process [0093] and teaches other embodiments in which a given region may employ internally sequential injection of ion streams [0090-0092].
	See MPEP 2144.04 IV.C; selection of an order of performing process steps is obvious to those of ordinary skill in the art, and in view of Willingham it would be recognized that sequences of injection for water flooding may be modified to allow for various benefits e.g. recovery of streams from a given region or from an adjacent region.  Injection of a first region before injection of a subsequent region would have been obvious to allow adoption of the “staged” i.e. externally sequential embodiment taught by Willingham, in which a first injection produced water is employed and modified for a subsequent injection in a different region.  Injection of regions simultaneously would have been obvious in other embodiments e.g. to reduce time because, in e.g. internally sequential injection embodiments as in Willingham, the streams from a first region are not required to form the streams from an adjacent region, and instead each region may include its own separate sequence of injections.  As discussed by Willingham, sequences involving more than two steps i.e. more than two regions are similarly obvious to those of ordinary skill in the art [0092].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochando-Pulido et al (Permeate recirculation impact on concentration polarization…, Desalination, 2014) discusses permeate recirculation in RO membranes and optimization thereof, to mitigate fouling and concentration polarization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777